Case 6:19-cv-00054-JRH-BWC Document 17 Filed 07/31/20 Page 1of1

 

U.S. OISTRICT SQUAT
IN THE UNITED STATES DISTRICT COURT AUGUSTA DIV.
FOR THE SOUTHERN DISTRICT OF GEORGIA on it
STATESBORO DIVISION 20 JUL 31 PH 3:03
| CLERK s).HmdeA
DEANTWAN M. ALLEN, SR., SO. DIST OF GA
Plaintiff, CIVIL ACTION NO.: 6:19-cv-54
Vv.
OFFICER MCDANIEL,
Defendant.
ORDER

After an independent and de novo review of the entire record, the undersigned concurs with
the Magistrate Judge’s Report and Recommendation, doc. 16. Plaintiff did not file Objections to
the Report and Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as
the opinion of the Court. The Court DISMISSES without prejudice Plaintiff's Complaint based
on his failure to follow this Court’s Orders, DIRECTS the Clerk of Court to CLOSE this case
and enter the appropriate judgment of dismissal, and DENIES Plaintiff in forma pauperis status
on appeal.

SO ORDERED, this 23/ > day of July, 2020.

 

     
 

STATES DISTRICT COURT
RN DISTRICT OF GEORGIA
